NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 10 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No.     15-30341

                  Plaintiff-Appellee,            D.C. No.
                                                 2:14-cr-00074-JCC-1
   v.

 NATHAN BONDS, AKA Slim,                         MEMORANDUM *

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                             Submitted March 8, 2017**
                                Seattle, Washington

Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.

        Nathan Bonds appeals his convictions for sex trafficking of a juvenile under

18 U.S.C. § 1591(a)(1) and (b)(2) and transportation of a minor with intent to engage

in criminal sexual activity under 18 U.S.C. § 2423(a).




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The only issue on appeal that Bonds preserved through an objection below

involves the district court’s denial of an evidentiary hearing on his motion to

suppress. We review that denial for abuse of discretion, United States v. Cook, 808
F.3d 1195, 1201 (9th Cir. 2015), and the district court’s other challenged decisions

for plain error, see United States v. Williams, 990 F.2d 507, 511 (9th Cir. 1993) (jury

instructions); United States v. Geston, 299 F.3d 1130, 1134-35 (9th Cir. 2002)

(prosecutorial misconduct); United States v. Rodriguez, 360 F.3d 949, 958 (9th Cir.

2004) (sufficiency of the indictment). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      1. Bonds argues that jury instructions 21 and 23, regarding the § 2423(a)

charges, erroneously omitted the word “knowingly.” The district court did not

plainly err in giving those instructions, which track Ninth Circuit Model Criminal

Jury Instruction 8.193. United States v. Campbell, 42 F.3d 1199, 1204-05 (9th Cir.

1994). The district court’s addition of a correct statement of law from United States

v. Taylor, 239 F.3d 994, 997 (9th Cir. 2001), taken from the “Comment” to the

Model Instruction, was also not error. See United States v. Humphries, 728 F.3d
1028, 1033 (9th Cir. 2013) (holding that it was not “instructional error” to provide

the jury with a “legally accurate instruction”). Nor did the instructions confuse the

jury about the elements of the separate § 1591 offense, as they were expressly

confined to the charges under § 2423(a), and the instructions relating to § 1591


                                          2
provided that knowledge that a victim “had not attained the age of 18 years” was an

element of that offense.

      2. Bonds argues that, because the special verdict form asked the jury to find

that he knew the age of the first victim, it caused the jury to believe that his

knowledge of the second victim’s age was irrelevant. But, jury instruction 22

expressly required proof that Bonds trafficked the second victim “knowing, or in

reckless disregard of the fact, that [she] was under the age of 18 years.”

      3. Bonds also argues that instruction 28 was confusing, because it did not

explicitly state that an interstate commerce requirement applied to both Counts 1 and

3. But, instruction 28 specifically applied to “the crime of sex trafficking,” which

included Counts 1 and 3.

      4. Bonds’ challenge to instruction 29—that it was not explicitly limited “only

to Counts 1 and 3”—similarly fails, because the term “engage in a commercial sex

act” appears only in § 1591, not in § 2423(a).1

      5. Bonds next argues that the prosecutor elicited inadmissible testimony about

his drug dealing and highlighted it in closing argument. But, the district court

instructed the jury not to consider the prosecutor’s arguments or uncharged conduct

as evidence of Bonds’ guilt. In light of the substantial evidence against Bonds, he



1
     Because none of the jury instructions was confusing individually, their
cumulative effect is not confusing.

                                          3
cannot show that, “in the context of the entire trial,” these references likely “affected

the jury’s discharge of its duty to judge the evidence fairly.” United States v.

Sullivan, 522 F.3d 967, 982 (9th Cir. 2008) (per curiam) (internal quotation marks

omitted).

      6. We decline to address Bonds’ ineffective assistance of trial counsel claim

on direct appeal. See United States v. Labrada-Bustamante, 428 F.3d 1252, 1260

(9th Cir. 2005).

      7. Bonds argues that he is entitled to an evidentiary hearing on his motion to

suppress, because new evidence allegedly undermines the credibility of the arresting

officer. But, even assuming that the officer was not credible, the search warrant was

obtained on the basis of an affidavit from a second officer whose credibility is not

challenged, and there was ample probable cause to support the warrant even without

considering the information from the arresting officer. See Utah v. Strieff, 136 S.

Ct. 2056, 2061-63 (2016) (holding that the connection between an officer’s conduct

and a subsequent search was “interrupted by [the] intervening circumstance” of the

issuance of a valid warrant).

      8. The indictment was sufficiently detailed. It clearly identified the statutes

and subsections that Bonds was charged with violating, his alleged mens rea, the

number of victims, the timeframe of the offenses, and the states between which

interstate travel occurred. This was clearly sufficient to inform Bonds of the charges


                                           4
and to bar any further prosecution. Rodriguez, 360 F.3d at 958.

         9. Because Bonds did not preserve his claim of insufficiency of the evidence

in a timely Rule 29 motion, we review it “only to prevent a manifest miscarriage of

justice.” United States v. Graf, 610 F.3d 1148, 1166 (9th Cir. 2010) (internal

quotation marks omitted). We find none in light of the substantial evidence of his

guilt.

         AFFIRMED.




                                           5